Case 2:19-cv-06918-MRW Document 25 Filed 04/20/20 Page 1 of 3 Page ID #:782



      Denise Bourgeois Haley
  1   Attorney at Law: 143709
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115
      Santa Fe Springs, CA 90670
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Antranik Anthony Kevorkian
  6
  7
                          UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
  9
 10
 11   ANTRANIK ANTHONY                       ) Case No.: 2:19-cv-06918-MRW
      KEVORKIAN,                             )
 12                                          ) ORDER OF DISMISSAL
                                             )
 13                Plaintiff,                )
                                             )
 14         vs.                              )
                                             )
 15                                          )
      ANDREW SAUL,
                                             )
 16   Commissioner of Social Security,       )
                                             )
 17                                          )
                   Defendant.                )
 18
 19
            The above captioned matter is dismissed with prejudice, each party to bear
 20
      its own fees, costs, and expenses.
 21
            IT IS SO ORDERED.
 22
      DATE: April 20, 2020
 23                             ___________________________________
                                THE HONORABLE MICHAEL R. WILNER
 24                             UNITED STATES MAGISTRATE JUDGE
 25
 26

                                             -1-
Case 2:19-cv-06918-MRW Document 25 Filed 04/20/20 Page 2 of 3 Page ID #:783



      DATE: April 16, 2020        Respectfully submitted,
  1
                                  LAW OFFICES OF LAWRENCE D. ROHLFING
  2
                                        /s/ Denise Bourgeois Haley
  3                            BY:
                                  Denise Bourgeois Haley
  4                               Attorney for plaintiff Antranik Anthony Kevorkian
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                          -2-
Case 2:19-cv-06918-MRW Document 25 Filed 04/20/20 Page 3 of 3 Page ID #:784



                            CERTIFICATE OF SERVICE
  1                    FOR CASE NUMBER 2:19-CV-06918-MRW
  2
            I hereby certify that I electronically filed the foregoing with the Clerk of the
  3
      Court for this court by using the CM/ECF system on April 16, 2020.
  4
  5         I certify that all participants in the case are registered CM/ECF users and

  6   that service will be accomplished by the CM/ECF system.
  7
                                /s/ Denise Bourgeois Haley
  8
                                _______________________________
  9                             Denise Bourgeois Haley
                                Attorneys for Plaintiff
 10                             ___________

 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                               -3-
